Citation Nr: 1039277	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  03-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), rated 50 percent prior to September 29, 
2009, and 70 percent since September 29, 2009.

2.  Entitlement to an increased initial rating for diabetes 
mellitus, rated 20 percent prior to September 29, 2009, and 40 
percent since September 29, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 
1973 and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and November 2005 rating decisions by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi and Washington, D.C.  

A September 2005 Board decision denied an initial rating higher 
than 20 percent for diabetes mellitus.  The Veteran appealed the 
September 2005 decision denying an initial rating in excess of 20 
percent for diabetes mellitus to the United States Court of 
Appeals for Veterans claims.  Pursuant to a Join Motion to Vacate 
and Remand, the Court, in an October 2006 Order, vacated the 
September 2005 decision denying the claim for an initial rating 
in excess of 20 percent for diabetes mellitus and remanded the 
appeal to the Board.  In August 2007 and May 2009 the Board 
remanded the claims for additional development.  

In a May 2010 rating decision, the Veteran's PTSD rating was 
increased to 70 percent, effective September 29, 2009.  In a June 
2010 rating decision, the Veteran was granted service connection 
for diabetic peripheral neuropathy of the right and left lower 
extremity and assigned 20 percent ratings for each disability.  
The Veteran was also granted a 40 percent rating for his diabetes 
mellitus effective September 29, 2009, and individual 
unemployability was granted effective September 29, 2009.  
However, as those grants do not represent a total grant of 
benefits sought on appeal, this claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
 
The issues of entitlement to service connection for asthma and 
acid reflux have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to September 29, 2009, the Veteran's PTSD symptoms 
caused occupational and social impairment with reduced 
reliability and productivity.

2.  Since September 29, 2009, the Veteran's PTSD symptoms have 
caused no more than occupational and social impairment with 
deficiencies in most areas.  Total occupational and social 
impairment has not been shown.   

3.  Prior to April 6, 2009, the Veteran's service-connected 
diabetes mellitus was manifested by the need for oral 
hypoglycemic agents, insulin, and a restricted diet.

4.  Since April 6, 2009, the Veteran's service-connected diabetes 
mellitus has been manifested by the need for insulin, a 
restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2009, the criteria for an initial 
rating in excess of 50 percent for PTSD were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  Since September 29, 2009, the criteria for a rating in excess 
of 70 percent for PTSD have not been not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

3.  Prior to April 6, 2009, the criteria for an initial rating in 
excess of 20 percent rating for diabetes mellitus were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.102, 
3.321(b)(1), 4.7, 4.119, Diagnostic Code 7913 (2009).

4.  Since April 6, 2009, the criteria for a 40 percent rating, 
but not higher, for diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 3.102, 4.7, 4.119, 
Diagnostic Code 7913 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2001, November 2003, 
January 2004, October 2007. June 2009, and August 2009; rating 
decisions in March 2002, March 2003, November 2005, and May 2010, 
and June 2010; statements of the case in March 2003 and March 
2009; and a supplemental statements of the case in May 2004 and 
March 2009.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, evidence 
considered, pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the May 
2010 and June 2010 supplemental statements of the case.  A 
statement of the case or supplemental statement of the case can 
constitute a readjudication decision that complies with all 
applicable due process and notification requirements if adequate 
notice is provided prior to that adjudication.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of 
adequate notice prior to a readjudication, including in a 
statement of the case or supplemental statement of the case, 
cures any timing defect associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where entitlement to compensation has already been 
established and an increase in the assigned rating is at issue, 
it is the present level of disability that is of primary concern.  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 7. 
Vet. App. 55 (1994).  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  
505 (2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

PTSD

The Veteran's PTSD has been rated under Diagnostic Code 9411.  
The criteria of Diagnostic Code 9411 provide for a 100 percent 
rating where the evidence shows total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  The 
criteria provide for a 70 percent rating where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence) spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  The criteria provide for a 
50 percent rating where the evidence shows occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  A GAF score of 51-60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

Prior to September 29, 2009

In applying the rating criteria to the evidence of record, the 
Board finds that the preponderance of the evidence is against 
granting a rating in excess of 50 percent prior to September 29, 
2009.  The medical evidence, consisting of a VA examination 
report dated in November 2001, VA treatment reports dated between 
February 1999 and September 2009, and records from the Social 
Security Administration (SSA) demonstrated findings consistent 
with depressed mood, anger, irritability, anxiety, sleep 
impairment, nightmares, and disturbances of motivation and mood.  
However, the Veteran's disability was not manifested by 
obsessional rituals which interfered with routine activities, 
near-continuous panic or depression, or neglect of personal 
appearance and hygiene, or an overall level of symptomatology 
supportive of a higher rating.

A November 2001 VA examination report shows a diagnosis of 
depressive disorder.  Mental status examination found that the 
Veteran's speech was normal in rate and volume.  His attitude 
toward the examiner was cooperative although he was noted to be 
somewhat defensive with his responses.  His mood was non-
alexithymic and his affect was subdued, somewhat depressed, and 
anhedonic.  There was no evidence of hallucinations or delusions.  
The Veteran's responses were goal-directed and relevant.  His 
intelligence was average and he was oriented in three spheres.  
His insight was noted to be lacking, his judgment was considered 
to be fair, and his memory was reported to be intact.  The 
examiner noted that the Veteran was casually dressed and 
adequately groomed.  He assigned the Veteran a GAF score of 60.  
An October 2005 VA examination shows a diagnosis of PTSD.  Mental 
status examination found that the Veteran's thought processes and 
thought content were within normal limits.  Delusions and 
hallucinations were not present.  The Veteran's behavior was 
appropriate and he denied suicidal and homicidal thought, 
ideation, plan, and intent.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  He 
was fully oriented and his long-term memory was intact.  His 
short-term memory and concentration were impaired but his 
judgment was intact.  His speech was slow, his mood was 
depressed, and his impulse control was impaired.  The Veteran was 
noted to have chronic sleep impairment.  The examiner assigned 
the Veteran a GAF score of 55 and noted that the Veteran had 
moderate difficulty establishing and maintaining effective social 
and occupational relationships.

The records from the SSA show that the Veteran was granted SSA 
disability benefits effective August 1, 2001, for a primary 
diagnosis of affective/mood disorders and a secondary diagnosis 
of anxiety related disorders.  The medical records submitted from 
the SSA include an October 2001 psychiatric evaluation from J. 
Lane, Ph.D., private treatment reports from G. Nunez, M.D., and 
VA treatment reports dated from April to August 2001.  Dr. Lane 
diagnosed the Veteran with mood disorder and indicated that the 
Veteran attended to his personal hygiene and dressed 
independently and reliably.  Mental status examination found that 
the Veteran displayed an appropriate affect, mild anxiety, and a 
mildly depressed mood.  He was oriented in three spheres and his 
statements were coherent and logical.  He denied experiencing 
hallucinations or delusions.  Dr. Lane reported that the Veteran 
had fair recent memory and good remote memory.  Dr. Lane 
indicated that the Veteran had good arithmetic skills, poor 
abstract thinking ability, fair recall, fair to good 
concentration, fair insight, and average intelligence.  Dr. Lane 
noted that the Veteran was able to perform routine, repetitive 
tasks and was capable of concentration and attention but would 
have difficulty interacting appropriately with co-workers and 
accepting supervision.

VA treatment reports show that the Veteran was admitted to the 
PTSD day hospital program in August 2001 with reports of poor 
sleep with nightmares, intrusive thoughts, flashbacks, 
depression, anger, and irritability.  He denied suicidal and 
homicidal ideations.  The Veteran indicated that he left his job 
due to stress.  Mental status examination revealed that the 
Veteran was clean and his demeanor was cooperative, calm, and 
engagable.  His speech was of normal rate and rhythm.  His mood 
was dysthymic and his affect was depressed.  He was oriented in 
three spheres and his judgment and insight was intact.  His 
thought process was goal oriented and he was of average 
intelligence.  A September 2001 entry notes that the Veteran was 
oriented in four spheres with some impaired concentration noted.  
The Veteran reported a long history of difficulty interacting 
with people at work, friends, and family members.  The examiner 
concluded that the Veteran was markedly limited in his ability to 
respond appropriately to supervisors and co-workers and he was 
moderately impaired in his ability to complete work-related tasks 
in a timely manner.  An October 2001 psychological assessment 
noted that the Veteran was cooperative and he reported anxiety, 
depression, and somatic malaise.  He denied feeling hopeless or 
suicidal and he denied problems with anger, hostility, and 
aggression.  In January, May, and August 2002, the Veteran 
reported that he was progressing well but still had poor sleep, 
nightmares, and flashbacks.  The Veteran was noted to be alert 
and oriented and fairly groomed and dressed with goal-directed 
and logical speech and intact judgment and insight.  The Veteran 
was seen for reports of depression, poor sleep with nightmares, 
and flashbacks and intrusive thoughts in May 2003, April 2004, 
May 2004, June 2007, October 2007, January 2008, June 2008, 
October 2008, and March 2009.  In March 2009 he noted that his 
relationship with his spouse was poor because he avoided places 
with large crowds.  He indicated that he rode his bicycle, read 
the bible, and walked to stay busy.  He reported that he got 
angry and irritable but tried to stay calm.  The Veteran denied 
homicidal and suicidal ideas and audio and visual hallucinations 
at those times.  The Veteran was reported to be alert, oriented, 
and fairly groomed with logical and goal-directed speech and his 
judgment and insight were intact.  He had a mildly constricted 
affect and a depressed mood at times.

The Board finds that the evidence supports no more than a 50 
percent rating under Diagnostic Code 9411 for the time period at 
issue, which contemplates occupational and social impairment with 
some reduced reliability and productivity due to symptoms such as 
impairment of judgment; disturbances of motivation and mood; and 
difficulty maintaining effective relationships.  The Board 
acknowledges the Veteran's report in 2001 that he left his job 
due to stress.  However, none of the examiners found that the 
Veteran's PTSD was the cause of his unemployment.  The Veteran 
acknowledged feelings of depression, anger, and irritability but 
he denied thoughts of suicide or homicide on numerous occasions 
and he never endorsed aggression or violence as part of his PTSD 
symptomatology.  Moreover, the evidence does not indicate that 
the Veteran's PTSD was manifested by obsessional rituals which 
interfered with routine activities, near-continuous panic or 
depression, spatial disorientation, or neglect of personal 
appearance and hygiene.  None of those symptoms are shown in the 
record.  While the Veteran claimed depression, the evidence does 
not show that it was near-continuous.  While the evidence showed 
difficulty relating to supervisors and coworkers and in 
completing assigned tasks on time, the evidence did not show 
complete inability to work.  Consequently, the Board finds that 
the greater weight of the evidence is against granting an 
evaluation in excess of 50 percent at any time during the time 
period at issue.  

With respect to the Veteran's GAF scores, the VA examination 
reports document GAF scores of 55 and 60 which contemplate 
moderate symptoms.  GAF scores are not, in and of themselves, the 
dispositive element in rating a disability, and the Board 
generally places more probative weight on the specific clinical 
findings noted on examinations.  In this case, the clinical 
findings during the time period at issue substantiate the GAF 
scores assigned and demonstrate a degree of impairment consistent 
with no more than a 50 percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a rating greater than 50 
percent for the time period prior to September 29, 2009.  As the 
preponderance of the evidence is against the claim, the claim for 
increase must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Since September 29, 2009

In applying the rating criteria to the evidence of record, the 
Board finds that the preponderance of the evidence is against 
granting a rating in excess of 70 percent since September 29, 
2009.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  The 
medical evidence, consisting of a VA examination report dated in 
September 2009 and an addendum opinion dated in October 2009 
demonstrated findings consistent with depressed mood, sleep 
impairment, difficulty with concentration, mild impairment of 
memory, and disturbances of motivation and mood.  However, the 
Veteran's disability was not manifested by gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own name, or 
an overall level of symptomatology supportive of a higher rating.

A September 2009 VA examination shows a diagnosis of PTSD.  The 
Veteran reported that he was divorced.  Mental status examination 
revealed that the Veteran was clean with a cooperative and 
friendly attitude.  His speech was slow and his affect was normal 
but his mood was depressed.  He was oriented in three spheres and 
his thought content and thought processes were unremarkable.  
There was no evidence of delusions or hallucinations.  His 
judgment and insight were intact and he was of average 
intelligence.  The Veteran denied obsessive or ritualistic 
behavior, panic attacks, and homicidal or suicidal thoughts.  His 
impulse control was reported to be good and he denied episodes of 
violence.  The Veteran's immediate and remote memory was normal 
and his recent memory was mildly impaired.  He reported 
difficulty falling and staying asleep, diminished interest and 
participation in significant activities, and feelings of 
detachment and estrangement from others.  The Veteran also 
reported hypervigilance and difficulty falling and staying 
asleep.  The examiner indicated that the Veteran was no longer 
employed and that the Veteran did not indicate that his 
unemployment was due to his PTSD.  The examiner assigned the 
Veteran a GAF score of 51 and indicated that the Veteran's PTSD 
resulted in moderate social and occupational impairment and PTSD 
did not render the Veteran unemployable.  

The September 2009 VA examiner reviewed the claims file in 
October 2009 and promulgated an additional opinion.  The examiner 
indicated that the Veteran had moderate social and occupational 
impairment due to PTSD.  The examiner noted that there was no 
evidence indicating that the Veteran's PTSD rendered him 
unemployable and that the Veteran's most prominent symptoms of 
PTSD included avoidance behaviors, sleep disturbance, and 
hypervigilance.  

The Board finds that the evidence supports no more than a 70 
percent rating under Diagnostic Code 9411 for the time period at 
issue, which contemplates occupational and social impairment with 
deficiencies in most areas due to symptoms such as suicidal 
ideation, obsessional rituals, illogical or irrelevant speech, 
near-continuous depression, impaired impulse control, neglect of 
personal appearance or hygiene, spatial disorientation, and the 
inability to establish and maintain effective relationships.  The 
September 2009 VA examiner indicated that the Veteran's PTSD 
resulted in moderate social and occupational impairment.  The 
Veteran's most prominent symptoms were reported to be avoidance 
behaviors, sleep disturbance, and hypervigilance.  The Veteran 
was clean with a cooperative and friendly attitude, he was 
oriented in three spheres and his thought content and thought 
processes were unremarkable.  There was no evidence of delusions 
or hallucinations, his judgment and insight were intact, he 
denied obsessive or ritualistic behavior, panic attacks, and 
homicidal or suicidal thoughts.  His impulse control was reported 
to be good with no reported episodes of violence.  Moreover, the 
evidence does not indicate that the Veteran's PTSD rendered him 
unemployable and the September 2009 VA examiner specifically 
indicated that the Veteran's PTSD resulted in moderate 
occupational impairment and did not render him unemployable.  
Consequently, the Board finds that the greater weight of the 
evidence is against granting an evaluation in excess of 70 
percent at any time during the time period at issue.  

With respect to the Veteran's GAF score, the September 2009 VA 
examination report documents a GAF score of 51 which contemplate 
moderate symptoms.  GAF scores are not, in and of themselves, the 
dispositive element in rating a disability, and the Board 
generally places more probative weight on the specific clinical 
findings noted on examinations.  In this case, the clinical 
findings during the time period at issue substantiate the GAF 
score assigned and demonstrate a degree of impairment consistent 
with no more than a 70 percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a rating greater than 70 
percent for the time period since September 29, 2009.  As the 
preponderance of the evidence is against the claim, the claim for 
increase must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran's diabetes mellitus is rated 20 percent under 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2009).  The 20 percent 
rating contemplates diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a restricted 
diet.  A 40 percent rating is assigned for the requirement of 
insulin, a restricted diet, and regulation of activities.  A 60 
percent rating is assigned for the requirements of a 40 percent 
rating and, in addition, episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  A 100 
percent rating is assigned for the requirements of a 40 percent 
evaluation, and in addition, episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009).

At a November 2001 VA examination the Veteran reported that he 
used insulin and oral hypoglycemic medication twice daily.  He 
reported no hospitalizations for diabetes.  He indicated that he 
had hypoglycemic episodes once or twice a month.  He indicated 
that he followed a restricted diet for his diabetes and for 
exercise he walked on a track three times a week.  The Veteran 
reported that he saw his diabetic care provider every three 
months.  The examiner diagnosed the Veteran with Type II diabetes 
mellitus, insulin and oral agent controlled.  

Private treatment reports from G. Nunez, M.D., dated from March 
1996 to August 2008 show a diagnosis of and treatment for Type 2 
diabetes mellitus.  The records show that the Veteran was 
hospitalized for new onset diabetes with diabetic ketoacidosis in 
March 1996.   Thereafter, the Veteran was treated with oral 
hypoglycemic agents and insulin.  In a February 2003 letter, Dr. 
Nunez indicated that the Veteran had a history of Type 2 diabetes 
mellitus requiring a mixture of insulin two times a day to 
maintain glycerin control.  In a May 2003 letter, Dr. Nunez 
indicated that the Veteran had diabetic ketoacidosis requiring 
insulin.  In an April 2004 letter, Dr. Nunez indicated that the 
Veteran's diagnoses included Type 2 diabetes mellitus which 
required insulin and a restricted diet.  In an April 2009 letter, 
Dr. Nunez indicated that the Veteran's diabetes mellitus caused 
decreased blood flow to the heart and increased the risk for 
serious complications for heart and cardiovascular disease which 
limited the Veteran's daily living activities.  

VA outpatient treatment reports associated with the claims file 
show a diagnosis of and treatment for diabetes mellitus.  The 
records show that the Veteran was prescribed insulin to treat his 
diabetes.  The Veteran reported that he exercised on a daily 
basis in October 2007 and he reported that he walked three times 
per week in May 2008.  

At an October 2009 VA examination the Veteran denied episodes of 
hypoglycemic reactions or ketoacidosis.  The examiner noted that 
the Veteran was instructed to follow a restricted diet for his 
diabetes.  The examiner reported that the Veteran was not 
restricted in his ability to perform strenuous activities.  The 
Veteran reported that he had not been employed since 2000 when he 
left his job as a motor builder due to the inability to cope with 
his surroundings.  The examiner indicated that the Veteran's 
diabetes mellitus had a significant effect on his occupations due 
to lack of stamina, weakness, and fatigue.  The examiner 
diagnosed the Veteran with diabetes mellitus, Type II, requiring 
insulin.  The examiner reported that the Veteran's physical 
activity had been clinically restricted as a result of his 
diabetes mellitus and complications thereof.  The examiner noted 
that the Veteran had pain in his feet and legs due to peripheral 
neuropathy in the lower extremities.  The examiner concluded that 
due to persistent painful feet the Veteran was unable to engage 
in physical or sedentary employment.  

Prior to April 6, 2009, review of the record shows that the 
Veteran required the use of oral hypoglycemic agents and insulin 
and maintained a restricted diet in response to his diabetic 
condition.  However, the Veteran was not shown to require 
regulation of his activities secondary to his diabetes.  The 
Veteran reported that he saw his diabetic care provider every 
three months.  VA outpatient records show that the Veteran 
reported walking three times per week in May 2008.
 
Since April 6, 2009, review of the record shows that the Veteran 
requires the use of insulin, maintains a restricted diet, and has 
been shown to require regulation of his activities secondary to 
his diabetic condition.  However, the Veteran has not been shown 
to have episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider.  The Veteran has indicated 
that he sought treatment for his diabetic condition every three 
months.  Additionally, service connection has been granted for 
peripheral neuropathy of the left and right lower extremity.  

The Board notes that the Veteran was granted a 40 percent rating 
for his diabetes mellitus effective September 29, 2009, the date 
of his VA examination.  However, Dr. Nunez indicated that the 
Veteran's diabetes mellitus caused decreased blood flow to the 
heart and increased the risk for serious complications for heart 
and cardiovascular disease which limited the Veteran's daily 
living activities in an April 2009 letter.  Consequently, the 
Board finds that the Veteran met the criteria for a 40 percent 
rating for diabetes mellitus effective April 6, 2009, the date of 
the letter from Dr. Nunez.  

Assignment of a rating higher than 20 percent for diabetes 
mellitus requires insulin usage, restricted diet, and regulation 
of activities.  Assignment of a rating higher than 40 percent 
requires insulin usage, restricted diet, and regulation of 
activities, and episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider.  In this case, the 
evidence shows that the Veteran did not require any regulation of 
his activities prior to April 6, 2009.  Since April 6, 2009, the 
evidence shows that the Veteran requires insulin usage, 
restricted diet, and regulation of his activities.  The evidence 
does not show that the Veteran has episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider to 
warrant a rating higher than 40 percent.  In addition, while the 
evidence shows that the Veteran's combined diabetic 
manifestations, to include peripheral neuropathy, result in 
unemployability, he has been assigned a total rating based on 
individual unemployability due to service-connected disability 
based on that finding.

The Board finds that the preponderance of the evidence is against 
the assignment of a rating greater than 20 percent for diabetes 
mellitus prior to April 6, 2009, and a rating higher than 40 
percent since April 6, 2009.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).

Extraschedular Considerations

The Board has considered whether an extraschedular rating is 
warranted.  The threshold factor for extraschedular consideration 
is a finding on the part that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. 
Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2009).  
Factors for consideration in determining whether referral for an 
extraschedular rating is necessary include marked interference 
with employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 
38 C.F.R. § 3.321(b)(1) (2009).  The Board finds that referral is 
not appropriate in this case.  Neither disability has been shown 
to markedly interfere with employment beyond that contemplated in 
the assigned rating, to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
indicated that he stopped working due to stress.  However, the 
treatment records associated with the claims file do not document 
that the Veteran's PTSD was the cause of his unemployment and the 
most recent VA examiner specifically indicated that the Veteran's 
PTSD did not render him unemployable.  With regard to diabetes 
mellitus, although the record shows that the Veteran's diabetes 
results in a restriction of his activities as of April 2009, the 
Board finds that the currently assigned 40 percent rating 
contemplates the Veteran's symptomatology.  The Board 
acknowledges that the October 2009 VA examiner indicated that the 
Veteran's diabetic complications resulted in the inability to 
perform strenuous or sedentary work.  He has been assigned a 
total rating based on individual unemployability due to the 
combined effect of his diabetic symptomatology and he other 
service-connected disabilities.  Additionally, the record does 
not show that either disability results in frequent periods of 
hospitalization.  Therefore, the Board finds that the criteria 
for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to an increased initial rating for PTSD, rated 50 
percent prior to September 29, 2009, and as 70 percent since 
September 29, 2009, is denied.

Entitlement to a rating of 40 percent, but not higher, for 
diabetes mellitus is granted as of April 6, 2009.  A rating 
higher than 40 percent for diabetes mellitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


